


Exhibit 10.53


SENIOR VICE PRESIDENT SEVERANCE AGREEMENT




THIS AGREEMENT made as of the 26th day of May, 2014, by and between
Hologic, Inc., a Delaware corporation, and Peter J. Valenti (the "Executive").


WHEREAS, the Board of Directors (the "Board") of the Company (as hereinafter
defined) recognizes that the possibility of a termination without Cause (as
hereinafter defined), can create significant distractions for its key management
personnel because of the uncertainties inherent in such situations;


WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive, in
general, and particularly in the event of a threat or the occurrence of a change
in control and to ensure his or her continued and full attention, dedication and
efforts in such event without undue concern for his or her personal financial
and employment security; and


WHEREAS, in order to induce the Executive to remain in the employ of the
Company, in general, and particularly in the event of a threat or the occurrence
of a change in control, the Company desires to enter into this Agreement with
the Executive to provide the Executive with severance benefits in the event his
or her employment is terminated in certain circumstances in accordance with the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:


l.     TERM OF AGREEMENT. This Agreement shall commence as of the date hereof,
and shall continue in effect until Executive's employment with Company
terminates.


2. DEFINITIONS.


2.1     ACCRUED COMPENSATION. For purposes of this Agreement, "Accrued
Compensation" shall mean an amount which shall include all amounts earned or
accrued
through the "Termination Date" (as hereinafter defined) but not paid as of the
Termination Date, including (i) base salary, (ii) reimbursement for reasonable
and necessary business expenses incurred by the Executive on behalf of the
Company, pursuant to the Company's expense reimbursement policy in effect at
such time, during the period ending on the Termination Date, and (iii) vacation
pay.


2.2     BASE SALARY. For purposes of this Agreement, "Base Salary" shall mean
the greater of the Executive's annual base salary (a) at the rate in effect on
the Termination Date or (b) at the highest rate in effect at any time during the
ninety (90) day period prior to the Termination Date, and shall include all
amounts of his or her Base Salary that are deferred at the election of the
Executive under the qualified and non-qualified employee benefit plans of the
Company or any other agreement or arrangement. For avoidance of doubt, Base
Salary shall not include any bonus or portion thereof deferred under the
Company's Bonus Deferral Program.




2.3     BONUS AMOUNT. For purposes of this Agreement, "Bonus Amount" shall mean
the average of the annual bonuses (excluding any bonuses deferred under the
Company's Bonus Deferral Program or under any special bonus program) paid or
that has been earned and accrued but unpaid, in each case under the Company’s
Short Term Incentive Plan, during the three full fiscal years ended prior to the
Date of Termination. Notwithstanding the foregoing sentence, any bonus
electively deferred by the Executive pursuant to a qualified or non-qualified
plan shall be included in the Bonus Amount. For purposes of this Agreement,
Bonus Deferral Program shall be any deferral Plan or Program adopted by the
Company's Board of Directors that provides for a non-elective deferral of the
Executive's Annual Bonus.






--------------------------------------------------------------------------------




2.4     CAUSE. The Company may terminate the Executive's employment during the
Term of this Agreement for "Cause". For purposes of this Agreement, "Cause"
means (i) an act or acts of personal dishonesty taken by the Executive and
intended to result in substantial personal enrichment of the Executive at the
expense of the Company; (ii) material violation of the Company's Code of
Conduct, and other Company Codes of Conduct or policies and procedures that are
applicable to the Executive; or (iii) the conviction of the Executive of a
felony involving moral turpitude. The Company shall provide the Executive with
30 days written notice of any determination of Cause and provide the Executive,
for a period of 30 days following such notice, with the opportunity to appear
before the Board, with or without legal representation, to present arguments and
evidence on his or her behalf and following such presentation to the Board, the
Executive may only be terminated for Cause if the Board (excluding the Executive
if he is a member of the Board), by a vote of not less than 75% of the
independent directors (determined in accordance with the corporate li sting
standards of the Nasdaq National Market and the applicable rules and regulations
of the Commission) determining that his or her actions did, in fact, constitute
for Cause.


2.5     COMPANY. For purposes of this Agreement, "Company" shall mean Hologic,
Inc. and shall include its "Successors and Assigns" (as hereinafter defined).


2.6     DISABILITY. For purposes of this Agreement, "Disability" shall mean a
physical or mental infirmity which impairs the Executive's ability to
substantially perform his or her duties with the Company for a period of ninety
(90) consecutive days, and the Executive has not returned to his or her full
time employment prior to the Termination Date as stated in the "Notice of
Termination" (as hereinafter defined).


2.7     GOOD REASON. For purposes of this Agreement, "Good Reason" shall mean:


a.     Material diminution in the Executive's offices, titles and reporting
requirements, authority, duties or responsibilities as in effect at any time in
the ninety (90) days prior to Notice of Termination;


b.     Reduction in the Executive's Base Salary or bonus opportunity, unless
such reduction is part of a company-wide reduction in salary and bonus
opportunities for all similarly situated executives;


c.     The Company requiring the Executive to be based at any office or location
more than fifty (50) miles from the Company's headquarters as of the date
hereof;


d.     Any purported termination by the Company of the Executive's employment
otherwise than for Cause; or


e.     Any failure by the Company to comply with and satisfy Section 6 hereof.


2.8     NOTICE OF TERMINATION. For purposes of this Agreement, "Notice of
Termination" shall mean (i) a written notice from the Company of termination of
the Executive's employment which indicates the specific termination provision in
this Agreement relied upon, if any, and which sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated; or (ii) a written
notice from the Executive of his or her resignation for Good Reason, which
indicates the specific provision in Section 2.7 herein.


2.9     PRO RATA BONUS. For purposes of this Agreement, "Pro Rata Bonus" shall
mean an amount equal to the Bonus Amount multiplied by a fraction the numerator
of which is the number of months worked in the fiscal year through the
Termination Date and the denominator of which is 12. Any partial months shall be
rounded to the nearest whole number using normal mathematical convention.


2.l0     SUCCESSORS AND ASSIGNS. For purposes of this Agreement, "Successors and
Assigns" shall mean a corporation or other entity acquiring all or substantially
all the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.






--------------------------------------------------------------------------------




2.11     TERMINATION DATE. For purposes of this Agreement, "Termination Date"
shall mean in the case of the Executive's death, his or her date of death, in
the case of Good Reason, the last day of his or her employment, and in all other
cases, the date specified in the Notice of Termination; provided, however, that
if the Executive's employment is terminated by the Company for Cause or due to
Disability or by the Executive for Good Reason, the date specified in the Notice
of Termination shall be at least 30 days from the date the Notice of Termination
is given to the Executive, provided that in the case of Disability the Executive
shall not have returned to the full-time performance of his or her duties during
such period of at least 30 days.


3.     TERMINATION OF EMPLOYMENT. If, during the term of this Agreement, the
Executive's employment with the Company is terminated, then the Executive shall
be entitled to the following compensation and benefits:


a.     If the Executive's employment with the Company shall be terminated (1) by
the Company for Cause or Disability, (2) by reason of the Executive's death, or
(3) by the Executive other than for Good Reason, the Company shall pay to the
Executive the Accrued Compensation only.


b.     If the Executive's employment with the Company shall be terminated by
Company without Cause or by the Executive for Good Reason (as defined in Section
2.7. then the Executive shall be entitled to each and all of the following:


i.
The Company shall pay the Executive all Accrued Compensation;



ii.
The Company shall pay the Executive a Pro Rata Bonus;



iii.
The Company shall continue to pay the Executive his or her Base Salary for the
period of fifteen (15) months from the Termination Date in accordance with its
normal payroll practices and subject to applicable tax withholding; provided,
however, that if the Company determines that such payments would constitute
deferred compensation within the meaning of Section 409A of the Code, then the
Executive agrees to the modifications with respect to timing of such payments in
accordance with Section 10 hereof; and



c.     The Amounts provided for in Sections 3(a) and 3(b)(i) (shall be paid in a
single lump sum cash payment within five (5) business days after the Executive's
Termination Date (or earlier, if required by applicable law).


3.2     MITIGATION. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.


3.3     OTHER SEVERANCE BENEFITS. The severance pay and benefits provided for in
this Section 3 shall be in lieu of any other severance or termination pay to
which the Executive may be entitled under any Company severance or termination
plan, program, practice or arrangement. The Executive's entitlement to any other
compensation or benefits shall be determined in accordance with the Company's
employee benefit plans and other applicable programs, policies and practices
then in effect.


3.4     DIVESTITURE OR SALE OF DIVISION. Notwithstanding any other provision of
this Agreement to the contrary, the termination of the Executive's employment
with the Company in connection with the sale, divestiture or other disposition
of a Subsidiary or "Division" (as hereinafter defined) (or part thereof) shall
not be deemed to be a termination of employment of the Executive for purposes of
this Agreement provided, in the event such sale, divestiture or other
disposition of a Subsidiary or Division, the Company obtains an agreement from
such purchaser or acquiror as contemplated in Section 6(c). The Executive shall
not be entitled to benefits from the Company under this Agreement as a result of
such sale, divestiture, or other disposition, except in the event of a
subsequent




--------------------------------------------------------------------------------




termination of employment entitling Executive to a payment hereunder. "Division”
shall mean a business unit or other substantial business operation within the
Company that is operated as a separate profit center.


4.     NOTICE OF TERMINATION. Any purported termination of the Executive's
employment by the Company and/or the Employer shall be communicated by Notice of
Termination to the Executive. For purposes of this Agreement, no-such purported
termination shall be effective without such Notice of Termination.


5.     EXCISE TAX PAYMENTS


a.     Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, the Executive under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the "Payments") would be subject to the excise tax (the "Excise Tax")
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), the Payments shall be reduced (but not below zero) if and to the extent
necessary so that no Payment to be made or benefit to be provided to the
Executive shall be subject to the Excise Tax (such reduced amount is hereinafter
referred to as the "Limited Payment Amount"). Unless the Executive shall have
given prior written notice specifying a different order to the
Company to effectuate the Limited Payment Amount, the Company shall reduce or
eliminate the Payments, by first reducing or eliminating those payments or
benefits which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the "Determination" (as
hereinafter defined). Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive's rights and entitlements to
any benefits or compensation.


b.     An initial determination as to whether the Payments shall be reduced to
the Limited Payment Amount pursuant to the Plan and the amount of such Limited
Payment Amount shall be made by an accounting firm at the Company's expense
selected by the Company which is designated as one of the six largest accounting
firms in the United States (the "Accounting Firm"). The Accounting Firm shall
provide its determination (the "Determination"), together with detailed
supporting calculations and documentation, to the Company and the Executive
within five (5) days of the Termination Date, if applicable, or such other time
as requested by the Company or by the Executive (provided the Executive
reasonably believes that any of the Payments may be subject to the Excise Tax),
and if the Accounting Firm determines that no Excise Tax is payable by the
Executive with respect to a Payment or Payments, it shall furnish the Executive
with an opinion, at the Company's expense, reasonably acceptable to the
Executive that no Excise Tax will be imposed with respect to any such Payment or
Payments. Within ten (10) days of the delivery of the Determination to the
Executive, the Executive shall have the right to dispute the Determination (the
"Dispute"). If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Executive subject to the application of
Section 5(c) below.


c.     As a result of the uncertainty in the application of Sections 4999 and
2800 of the Code, it is possible that the Payments to be made to, or provided
for the benefit of, the Executive either have been made or will not be made by
the Company which, in either case, will be inconsistent with the limitations
provided in Section 5(a) (hereinafter referred to as an "Excess Payment" or
"Underpayment", respectively). If it is established pursuant to a final
determination of a court, or an Internal Revenue Service (the "IRS") proceeding
which has been finally and conclusively resolved, that an Excess Payment has
been made, such Excess Payment shall be deemed for all purposes to be a loan to
the Executive made on the date the Executive received the Excess Payment and the
Executive shall repay the Excess Payment to the Company, on demand (but not less
than thirty (30) days after written notice is received by the Executive),
together with interest on the Excess Payment at the "Applicable Federal Rate"
(as defined in Section 1274(d) of the Code) from the date of the Executive's
receipt of such Excess Payment until the date of such repayment. In the event
that it is determined by (i) the Accounting Firm, the Company (which shall
include the position taken by the Company, or together with its consolidated
group, on its federal income tax return) or the IRS, (ii) pursuant to a
determination by a court, or (iii) upon the resolution to the Executive's
satisfaction of the Dispute, that an underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within thirty
(30) days of such determination or resolution, together with




--------------------------------------------------------------------------------




interest on such amount at the Applicable Federal Rate from the date such amount
would have been paid to the Executive until the date of payment.


d.     Notwithstanding anything contained in this Agreement to the contrary, in
the event that, according to the Determination, an Excise Tax will be imposed on
any Payment or Payments, the Company shall pay to the applicable government
taxing authorities, as Excise Tax withholding, the amount of the Excise Tax that
the Company has actually withheld from the Payment or Payments.


6.     SUCCESSORS: BINDING AGREEMENT.


a.     This Agreement shall be binding upon and shall inure to the benefit of
the Company, and its Successors and Assigns, and the Company shall require any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.


b.     Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his or her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal representative.


c.     In the event that a Subsidiary or Division (or part thereof) is sold,
divested, or otherwise disposed of by the Company subsequent to or in connection
with a Change in Control and the Executive is offered employment by the
purchaser or acquirer thereof, the Company shall require such purchaser or
acquiror to assume, and agree to perform, the Company's obligations under this
Agreement, in the same manner, and to the same extent, that the Company would be
required to perform if no such acquisition or purchase had taken place.


7.     ARBITRATION. Any dispute, controversy or claim arising out of or relating
to this Agreement, or the breach, termination or invalidity hereof,
(collectively, a "Claim") shall be settled by arbitration pursuant to the rules
of the American Arbitration Association. Any such arbitration shall be conducted
by one arbitrator, with experience in the matters covered by this Agreement,
mutually acceptable to the parties. If the parties are unable to agree on the
arbitrator within thirty (30) days of one party giving the other party written
notice of intent to arbitrate a Claim, the American Arbitration Association
shall appoint an arbitrator with such qualifications to conduct such
arbitration. The decision of the arbitrator in any such arbitration shall be
conclusive and binding on the parties. Any such arbitration shall be conducted
in Boston, Massachusetts, unless the Executive consents to a different location.


8.     NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be (i) delivered by hand, ii)
transmitted by facsimile or electronic mail with receipt confirmed, (iii)
delivered by overnight courier service with confirmed receipt or (iv) mailed by
first class U.S. mail postage pre-paid and registered or certified, return
receipt requested and addressed to the respective addresses last given by each
party to the other, provided that all notices to the Company shall be directed
to the attention of the Board with a copy to the General Counsel of the Company.
All notices and communications shall be deemed to have been received on the date
of delivery thereof or on the third business day after the mailing thereof,
except that notice of change of address shall be effective only upon receipt.


9.     NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices) and for which
the Executive may qualify, nor shall anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company (except
for any severance or termination agreement). Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.


10.     409A COMPLIANCE. Notwithstanding any other provision herein to the
contrary, the Company shall make the payments required hereunder in compliance
with the requirements of Section 409A of the Code and any




--------------------------------------------------------------------------------




interpretative guidance issued thereunder. The Company may, in its sole and
absolute discretion, delay payments hereunder or make such other modifications
with respect to the timing of payments as it deems necessary to comply with
Section 409A of the Code.


11.     RELEASE. The Executive agrees that, with the exception of the Accrued
Compensation due to him in accordance with the terms hereunder, that the payment
of any severance under Sections 3(b)(ii) and (iii) is subject to and conditioned
upon the execution and delivery by the Executive to the Company of a Settlement
and Release Agreement (the "Release Agreement") in favor of the Company, its
affiliates and their respective officers, directors, employees and agents in
respect to the Executive's employment with the Company and the termination
thereof in a form suitable to the Company and the expiration of any revocation
period provided for under the Release Agreement.


12.     NO EMPLOYMENT RIGHT. This Agreement does not constitute, and shall not
be construed to provide, any assurance of continuing employment. Executive's
employment with the Company and of its Successors or Assigns is "at will" and,
subject to the terms and conditions of this Agreement, may be terminated by
Executive or the Company at any time.


13.     OTHER CHANGE IN CONTROL AGREEMENT. Notwithstanding anything herein to
the contrary, if the Executive is a party to a Change of Control Agreement with
the Company and such Agreement results in the payment of benefits to the
Executive as the result of a change in control then the Executive shall receive
no compensation hereunder.


14.     MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing, specifying such modification, waiver or discharge, and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


15.     GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of laws principles thereof. Any action
brought by any party to this Agreement to enforce any decision of an arbitrator
made as contemplated in Section 8 above shall be brought and maintained in a
court of competent jurisdiction in the Commonwealth of Massachusetts.


16.     SEVERABILITY. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


17.     ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior severance agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof, provided, however, that any
Change of Control Agreement, option agreement, Assignment of Intellectual
Property and Non-Competition Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.




Hologic, Inc.
By:
/s/ Holly Lynch
 
Date:
April 29, 2014
 

Title: SVP, Human Resources






--------------------------------------------------------------------------------






Executive


/s/ Peter J. Valenti
 
 
Peter J. Valenti
 
 
 
 
 
Date:
May 9, 2014
 







